Silverman and Sandler, JJ., dissent in a memorandum by Silverman, J., as follows:
I would affirm the order directing compliance with the Comptroller’s subpoena duces tecum. Whatever may be the appropriate limitations on the Comptroller’s subpoena power with respect to some other fact situation, I think the present case falls fairly within the Comptroller’s power of investigation and subpoena. The respondent Colonial Bus Service is not just any company which happens to have a contract with the City of New York. The transportation of pupils under contract with the city board of education is apparently its exclusive source of revenue, and it has received $500,000 under such contract. In these circumstances there can hardly be any aspects of Colonial’s finances that do not concern the city, especially where, as here, there appears to be some suggestion of possible irregularity in bidding, etc.